____ Case 3:18-cv-00372-CSH Document 121-1 Filed 03/06/20 Page 1 of 2

  

United States Department of Justice

United States Attorney
District of Connecticut

 

Connecticut Financial Center (203) 821-3700
157 Church Street, 25th Floor Fax (203) 773-5376
New Haven, Connecticut 06510 www justice. gov/usao-ct
March 5, 2020

Michael J. Wishnie Jessica A. Martinez.

Renee A. Burbank Jenner & Block LLP

Jerome N. Frank Legal Services Org. 919 Third Avenue 39th Floor

Yale Law School New York, NY 10022

127 Wall Street 212-891-1658

New Haven, CT 06511 Jmartinez@jenner.Com

Phone: 203-432-4800
Michael. Wishnie@ylsclinics.org
Renee.Burbank@ylsclinics.org

Re: — Manker y. Modley, No. 3:18-cv-372 (CSH) (RMS)
Navy production of unredacted application records

Dear Counsel:

This letter memorializes and clarifies the agreement made between the parties on
February 28, 2020 concerning the production of 100 applications submitted to the Naval
Discharge Review Board (“NDRB”). The Navy has prepared and is ready to produce to you 98!
of the requested 100 unredacted application records, subject to your confirmation of the
following:

e The applications are produced subject to the Protective Order, ECF No. 92;

e The applications will be stored only on a secure, password-protected server;

e Plaintiffs’ counsel and any third-party experts will not exchange applications
among themselves via unencrypted e-mails;

e Plaintiffs’ counsel and any third-party experts will not print any copies of the
unredacted applications;

e At the conclusion of this litigation, you will send us confirmation correspondence
that you have deleted the applications from your secure server, and have not
retained any copies of any applications;

e Any statistic or statistical result that you obtain from the applications and which
you convey to Court for settlement purposes, you will also convey to the
defendant, along with a description of how you calculated the statistic;

e The parties will not submit ex parte letters to the court related to settlement.

 

! The National Archives and Records Administration has not yet transmitted two files to the NDRB.
Case 3:18-cv-00372-CSH Document 121-1 Filed 03/06/20 Page 2 of 2

Please sign and return this letter at your earliest convenience so that we may finalize the
production to you.

Receipt and agreement confirmed (Plaintiffs’ counsel)

Very truly yours,

John H. Durham,
U.S. ATTORNEY

f WY
Natalie N. Elicker U
ASSISTANT U.S. ATTORNEY

Page 2 of 2
